Citation Nr: 9935862	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-17 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for recurrent left 
shoulder dislocations, currently rated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to March 1979.


This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the benefit sought. 
The veteran and his private attorney presented testimony at a 
personal hearing in June 1997.  In a November 1997 decision, 
the hearing officer confirmed the denial and a supplemental 
statement of the case (SSOC) incorporating that decision was 
issued.  The Board remanded this case for additional 
evidentiary development in June 1998.  Following compliance, 
the RO confirmed and continued the denial of the benefit 
sought in a November 1999 SSOC.  This case has now been 
returned to the Board for further consideration.

The private attorney that represented the veteran at the June 
1997 hearing has informed VA that he no longer represents the 
veteran with regard to this claim.  As such, the Board will 
view the veteran as a pro se appellant, i.e. representing 
himself.


FINDINGS OF FACT

1.  Whether the veteran meets the criteria for a disability 
evaluation in excess of 20 percent for recurrent left 
shoulder dislocations depends upon the extent to which the 
medical evidence shows that there has been an increase in 
symptomatology since his service-connected disability was 
last rated.  The evidence of record does not resolve this 
issue.

2.  The veteran has not shown good cause for his failure to 
report for his scheduled VA examinations, which sought to 
determine the nature and extent of his service-connected 
disability.



CONCLUSION OF LAW

The claim of entitlement to an increased rating for recurrent 
left shoulder dislocations must be denied due the veteran's 
failure, without good cause, to report for a scheduled 
examination.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

According to the applicable criteria, however, when 
entitlement to a benefit, such as a claim for increase, 
cannot be established or confirmed without a current VA 
examination or reexamination and the claimant, without good 
cause, fails to report for such an examination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. § 
3.655(a)&(b) (1999).

In the instant case, the veteran was last afforded VA 
examination in June 1996; however, entitlement to a 
disability rating in excess of 20 percent was denied by the 
RO in a rating decision issued later that month.  The veteran 
initiated an appeal, and thereafter submitted a statement 
from his private physician which suggested that his left 
shoulder disability had increased in severity.  He reiterated 
that his disability 

was far more disabling than its 20 percent disability rating 
implied during the course of his June 1997 personal hearing.  
Accordingly, the hearing officer requested that the veteran 
be scheduled for additional VA examination.  The veteran 
failed to report for VA examination scheduled in July 1997 
and August of 1997.

In June 1998, the Board remanded this case in order to afford 
the veteran an additional opportunity to present for VA 
examination.  The Remand order specifically informed the 
veteran of the provisions of 38 C.F.R. § 3.655.  However, he 
continues to be uncooperative as to the RO's request for 
information and reporting for his scheduled VA examinations.

A review of the post-remand record reveals that the RO 
attempted to contact the veteran, via mail, at his last known 
address on four occasions between June 1998 and April 1999; 
he failed to respond on each occasion.  In addition, the 
record contains several VA Form 119s wherein the RO has 
documented its attempts to contact the veteran, via 
telephone, at his last known number.  The RO also contacted 
the veteran's private attorney; however, the attorney 
indicated that he no longer represented the veteran.  An 
August 1999 computer-generated report shows that the veteran 
failed to report for his scheduled examination.  
Consequently, the RO re-adjudicated and continued the denial 
of the benefit sought based on the evidence of record.  The 
case was thereafter returned to the Board for disposition.

While the VA does have an initial duty to assist the veteran 
in the development of his claim, that duty is not limitless.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that under 
VA regulations, it is incumbent upon the veteran to submit to 
a VA examination if he or she is applying for, or in receipt 
of, compensation.  Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  In addition, the Court has also held that a claimant 
is to assist VA in developing factual data that may be 
necessary in adjudicating his or her claim.  The Court 

specifically pointed out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In this case, there is no evidence of record explaining the 
circumstances surrounding the veteran's failure to report for 
several VA examinations scheduled in accordance with his 
increased rating claim.  Furthermore, there is no evidence of 
"good cause" for his failure to report.  In this regard, 
the Board again notes that this examination was specifically 
scheduled to assist the veteran in the development and 
adjudication of this claim now presented on appeal.  Every 
reasonable effort to contact the veteran concerning this 
matter, to include telephone calls and letters, has been 
exhausted by the RO.  Moreover, there is no evidence of 
record which suggests that he was not notified of scheduled 
examinations.  Consequently, it is concluded that the RO has 
satisfied its duty to assist by making every possible effort 
to schedule the veteran for an appropriate VA examination; 
the RO's inability to obtain such an examination has been 
solely the result of the veteran's failure to cooperate by 
maintaining contact with the RO.

In view of the foregoing, 38 C.F.R. § 3.655(b) (1999) 
mandates that the veteran's claim be denied.  


ORDER

The claim of entitlement to an increased disability rating 
for recurrent left shoulder dislocations is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

